Appeal from an order of the St. Lawrence County Court which denied defendant’s application by way of coram nobis to set aside a judgment of conviction for the crime of forgery, second degree, rendered in the same court on February 6, 1939. Appellant pleaded guilty to the crime charged, and was sentenced to a term of imprisonment for not less than 10 nor more than 20 years. His chief contentions in this proceeding, and on appeal, are that he was not represented by counsel at arraignment and sentence; and that the District Attorney and County Judge in order to induce a plea of guilty made an agreement to have him sent to the St. Lawrence State Hospital for treatment as an alcoholic. At the time of hearing in this proceeding, which was some 16 years after sentence was imposed, both the former District Attorney and County Judge were dead. Appellant testified that he was not informed of his right to counsel at any stage of the prosecution, and was not represented by counsel either at arraignment or sentence. The County Court minutes, made at both appearances, indicate that an attorney appeared for and represented appellant. The latter conceded that he was released on bail for a time through the efforts of this attorney. At this same hearing the attorney testified that he represented appellant at the time of arraignment and sentence. Appellant has been represented on this appeal by assigned counsel who has very ably briefed the issues involved, but we are constrained to hold that appellant failed to sustain the burden of proving that his constitutional rights were violated. The County Court records, plus the oral testimony of counsel who said he represented appellant, justified the County Court in rejecting appellant’s contentions. Order unanimously affirmed. Present — Poster, P. J., Bergan, Coon, Halpern and Gibson, JJ.